DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20 are currently under examination.
		Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 01/16/2016 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
		Priority
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The Applicants claim priority as a divisional application from US Application 14703708 filed 05/04/2015, now a US Patent No 10206657,  which is a continuation application of application of application Ser. No. 12/837,342, filed on 07/15/2010, now being a US Patent No 9022940, which claims for the benefit of priority under 35 U.S.C. 119(e) to provisional application 61/352,350, filed  06/07/2010, which is also a Continuation in part of application  12/176,194, filed on 07/18/2008, now Abandoned, is acknowledged.  with introduction of new subject matter with the endoscopic imaging subject matter, which has been restricted during prosecution and reintroduced in the present instant application as appearing as a continuation application.  A later application for a distinct or independent invention, carved out of a pending application and disclosing and claiming only subject matter disclosed in an earlier or parent application is known as a divisional application or “division.”  The divisional application should set forth the portion of the earlier disclosure that is germane to the invention as claimed in the divisional application. 
It is noted also that the frequency limitations attached to the different transducers using different frequencies are not supported within the parent application 12/176,194 and only found 
It is noted that the claims as presented are the claims resulting from a restriction/election performed without traverse during the prosecution of US Application 14703708 filed 05/04/2015, now a US Patent No 10206657.
Specification
The disclosure is objected to because of the following informalities: in [0059] references are made to the Fig. 1 with the leads “1711-1712” which are reported in Fig. 1 as “1710” and “1720”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., Jn re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto- processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Ljsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. U.S. 9,022,940. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are narrower in scope than the claims of the application and teach all of the limitations. Any differences are considered a broadening of the patented claims or alterations considered well- known to those of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 5 recite “when the probe point is located within a range of the transverse scan” and “when the probe point is located outside a range of the transverse scan”. The specification does not describe or define any “range” related to the transverse image/cross-section to characterize the location of the probe point. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “in response to a first user input” and “in response to a second user input subsequent to the first user input”. The specification does not define or describe “a first user input” and “a second user input”. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite “when the probe point is located within a range of the transverse scan” and “when the probe point is located outside a range of the transverse scan”. The specification does not describe or define any “range” related to the transverse image/cross-section to characterize the location of the probe point. It is therefore unclear in what way the “range” is conditioning the transverse imaging of the probe point highlight in the transverse cross-section such that one of ordinary skill in the art would know how to avoid infringement, i.e., what exactly is the “range”. The specification does not provide any limiting definition for this term. Clarification is requested via amendment. For the purpose of the prosecution, the “range” is interpreted within a reasonably broad interpretation as any reasonable practical distance from the “transverse scan”.
Claim 8 recites “in response to a first user input” and “in response to a second user input subsequent to the first user input”. The specification does not define or describe “a first user input” and “a second user input”. Therefore, the user inputs are undefined. Additionally, the claim 7 from which the claim 8 is dependent is claiming that the “longitudinal transducer” and the “transverse transducer” are operated “simultaneously” while claim 8 is claiming that they are not since they are subjected to different user inputs occurring at different times “subsequent”. Clarification is requested via amendment. For the purpose of the prosecution, the “first user input” and “second 
Claim 12 recites “probe width location”. It is unclear what limitation is intended with the term “width” since the specification does not define this “width” or any range of “width” that will limit the location of the probe such that one of ordinary skill in the art would know how to avoid infringement, i.e., what exactly the “width” of the probe is limiting its location. The specification does not provide any limiting definition for this term. Clarification is requested via amendment. For the purpose of the prosecution, since the needle detection is inherently related with the detection of its width, the “probe width location” will be interpreted with the broadest reasonable interpretation as the location of the needle itself.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-15, 17-19,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stringer et al. (USPN 20050020919 A1; Pub.Date 01/27/2005; Fil.Date 08/03/2004) in view of Cox et al. (USPN 20100036227 A1; Pub.Date 02/11/2010; Fil.Date .
Regarding claim 1, Stringer teaches an apparatus for facilitating intra-tissue inspection of a probe at a target region (Title, abstract “An apparatus, method and system for cannulation of blood vessels. The apparatus comprises a sensor assembly.... The sensor assembly may be disposed within a graphically marked cover to facilitate orientation of the sensor assembly on the patient and guidance of a needle towards a desired target vessel during the cannulation procedure”), the apparatus comprising: a processor (Fig.5 and [0047] computer 80 with processor) configured to, receive, from a longitudinal transducer array, data comprising a longitudinal scan of a longitudinal cross-section of the target region, receive, from a transverse transducer array, data comprising a transverse scan of a transverse cross-section of the target region (Fig.5 and [0044] Computer 80 receiving data with RS-232 link from sensor 10, [0039] and Figs. 1 and 3 sensor 10 comprising a T “shape” transducer set with longitudinal transducer 16 and transverse transducer 14 providing data for a longitudinal cross-section image and transverse cross-section image of carotid region as in Fig. 3), track movement of a probe point of the probe based on the longitudinal scan ([0039] “a needle with catheter attached is inserted into the tissue at a location defined by the needle guide 40. The needle is then guided towards the target vessel location” with Fig.3 and [0041] “the longitudinal image 53 is obtained from the longitudinal transducer array 16 of the sensor assembly 10” and “In addition, a needle image 66 may optionally be displayed to show the location of the needle tip 66T as it passes from the skin surface 64 through the tissue toward the longitudinal image of the internal jugular vein 56”), determine a probe point depth of the probe point based on the longitudinal scan (Fig.3 and [0041] tip 66T of the inserted needle being reported in transverse image 54 and also in longitudinal cross-section 52 as optional wherein one of ordinary skill in art would understand that reporting the location of the tip of needle in the longitudinal image as relative to the position of the blood vessel reads on the needle tip relative depth based on the generate a transverse cross-section view of the target region based on the transverse scan (Fig. 3 transverse image/cross-section 51 including blood vessels 56 and 58), the transverse cross-section view having [...depth coordinates and...] transverse coordinates (Fig. 3 transverse coordinates 52), [...the probe point depth having a corresponding depth coordinate in the transverse cross-section view...], and display the transverse cross-section view (Fig. 3 display the transverse cross-section image 51) [...with a probe point highlight at the depth coordinate of the transverse cross-section view corresponding to the probe point depth of the probe point...].
Stringer does not specifically teach the transverse image having depth coordinates and the probe point depth having a corresponding depth coordinate in the transverse cross-section view and the display the transverse image with a probe point highlight at the depth coordinate of the transverse cross-section view corresponding to the probe point depth of the probe point as in claim 1.
However, Cox teaches within the same field of endeavor of ultrasound imaging for tracking medical tool (Title and abstract) the display of a depth scale with indicator (Fig. 4 and [0084] “the display screenshot 88 is a depth scale indicator 94, providing information regarding the depth of the image 90 below the patient's skin” for any subcutaneous ultrasound image) therefore teaching the transverse image having depth coordinates. 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Stringer with the transverse image having depth coordinates, since one of ordinary skill in the art would recognize that using depth scale for cross-section ultrasound images was routine and conventional in the art, as taught by Cox. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Cox and Stringer teach using ultrasound imaging for subcutaneously tracking medical tools. The motivation would have been to provide a better visual 
Additionally, Park et al. teaches in the same field of endeavor of ultrasound guided needle (Title and abstract) the probe point depth having a corresponding depth coordinate in the transverse cross-section view with displaying a transverse cross-section view with a probe point highlight at the depth coordinate of the transverse cross-section view corresponding to the probe point depth of the probe point and when the probe is within a range of the transverse scan (Fig. 2A entry of the needle with its tip along the longitudinal plane of the ultrasound probe as in Fig. 5 and with the tip of the needle depth position as reported and monitored in the transverse image 60a/60b on the display in Figs. 2 and 3 as the tip highlighted with a cross hair 62a advancing to the target/entry point 64 for the needle tip, as described in [0062] “The depth position is then combined with the ultrasonic image data and displayed on monitor 20” and in [0063] with “the shaft of needle 50 is inserted into the patient and properly located at target 64” with  [0068] the use a cross-hair to image the tip of the needle inserted in the tissue within the transverse image, and [0066]  to provide a visual pathway of the needle to the physician).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Stringer and Cox with the probe point depth having a corresponding depth coordinate in the transverse cross-section view and the display the transverse image with a probe point highlight at the depth coordinate of the transverse cross-section view corresponding to the probe point depth of the probe point, since one of ordinary skill in the art would recognize that using a transverse image in ultrasounds medical imaging to monitor and highlight the depth position of the tip of a needle to reach a blood vessel was known in the art, as taught by Cox. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Park and Stringer teach using ultrasound imaging for subcutaneously tracking a needle tip‘s trajectory within the 

Regarding the dependent claims 2-10, 12-15, 17-19, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Stringer, Cox and Park.
Regarding claim 2, Stringer, Cox and Park teach the transverse transducer array is arranged to provide the transverse cross-section view of the target region transverse to a direction of travel of the probe with Stringer teachings (Fig.5 Dual B-mode scan as 78 allowing for travelling scan along both perpendicular directions from the transducers with interleave acquisition as in [0046], Fig. 1 with transverse transducer array 14 providing in Fig. 3 a transverse cross-section image 51 with view of the target blood vessels 56 and 58).
Regarding claim 3, Stringer, Cox and Park teach the longitudinal transducer array is arranged such that an axis of the longitudinal array is aligned with a direction of travel of the probe with Stringer teachings (Fig.5 Dual B-mode scan as 78 allowing for travelling scan along both perpendicular directions from the transducers with interleave acquisition as in [0046], Fig. 1 with longitudinal transducer array 16 providing in Fig. 3 a longitudinal cross-section image 53).
Regarding claim 4, as discussed above for claim 1 with the teachings of Park, Park teaches “displaying a transverse cross-section view with a probe point highlight at the depth coordinate of the transverse cross-section view corresponding to the probe point depth of the probe point and when the probe is within a range of the transverse scan” (Fig. 2A entry of the needle with its tip along the longitudinal plane of the ultrasound probe as in Fig. 5 and with the tip of the needle depth position as reported and monitored in the transverse image 60a/60b on the display in Figs. 2 and 3 as the tip highlighted with a cross hair 62a advancing to the target/entry point 64 for the needle tip, as described in [0062] “The depth position is then combined with the ultrasonic image data and displayed on monitor 20” and in [0063] with “the shaft of needle 50 is 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Stringer, Cox and Park to display the probe point highlight in the transverse cross-section view when the probe point is located within a range of the transverse scan, since one of ordinary skill in the art would recognize that using a transverse image in ultrasounds medical imaging to monitor and highlight the depth position of the tip of a needle to reach a blood vessel was known in the art, as taught by Cox. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Park and Stringer teach using ultrasound imaging for subcutaneously tracking a needle tip‘s trajectory within the patient. The motivation would have been to provide a visual feedback to the physician for monitoring the position of the needle tip relative to the target entry point of the blood vessel, as suggested by Park (Figs. 2 and 3).
Regarding claim 5, Stringer, Cox and Park teach the visualization of the tip of the needle as highlighted with a cross-hair within the transverse image with Park teaches “displaying a transverse cross-section view with a probe point highlight at the depth coordinate of the transverse cross-section view corresponding to the probe point depth of the probe point and when the probe is within a range of the transverse scan” (Fig. 2A entry of the needle with its tip along the longitudinal plane of the ultrasound probe as in Fig. 5 and with the tip of the needle depth position as reported and monitored in the transverse image 60a/60b on the display in Figs. 2 and 3 as the tip highlighted with a cross hair 62a advancing to the target/entry point 64 for the needle tip, as described in [0062] “The depth position is then combined with the ultrasonic image data and displayed on monitor 20” and in [0063] with “the shaft of needle 50 is inserted into the patient 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Stringer, Cox and Park to display the probe point highlight in the transverse cross-section view when the probe point is located outside a range of the transverse scan, since one of ordinary skill in the art would recognize that using a transverse image in ultrasounds medical imaging to monitor and highlight the depth position of the tip of a needle to reach a blood vessel was known in the art, as taught by Cox. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Park and Stringer teach using ultrasound imaging for subcutaneously tracking a needle tip‘s trajectory within the patient. The motivation would have been to provide a visual feedback to the physician for monitoring the position of the needle tip relative to the target entry point of the blood vessel, as suggested by Park (Figs. 2 and 3).
Regarding claim 6, Stringer teaches the computer ([0044] Fig. 5 computer 80) controlling the dual B-mode scan converter ([0044] Fig. 5 78) and beam former ([0044] Fig. 5 76) to control the longitudinal and transverse transducers (Fig. 1A transducer 14 and transducer set 16 combined with 18) with computer to obtain simultaneous data from the longitudinal and transverse transducers ([0030] “Transducer arrays 14 and 16 as assembled with housing 12 form a "T" shape and are employed to obtain ultrasonic images of potential target blood vessels simultaneously in both the transverse and longitudinal planes”) therefore teaching the processor is further configured to control operation of the longitudinal transducer array and the transverse transducer array.

 Regarding claim 8, Stringer does not specifically teach to operate the longitudinal transducer array in response to a first user input and operate the transverse transducer array in response to a second user input subsequent to the first user input as in claim 8. However, Cox teaches the use of a user interface ([0083] “the use of user input controls in addition to buttons, such as slide switches, toggle switches, electronic or touch-sensitive pads, etc.” with the control of the ultrasound mode of acquisition being performed using user interface as in [0092] “Though the icons 128 in the present embodiment are simply indicators to guide the user in identifying the purpose of the corresponding buttons of the button interface 32, in another embodiment the display can be made touch-sensitive so that the icons themselves can function as button interfaces and can change according to the mode the system is in”) therefore teaching to operate the longitudinal transducer array in response to a first user input and operate the transverse transducer array in response to a second user input subsequent to the first user input as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Stringer, Cox and Park to operate the longitudinal transducer array in response to a first user input and operate the transverse transducer array in response to a second user input subsequent to the first user input, since one of ordinary skill in the art would recognize that using user interface inputs to direct ultrasound data acquisition was routine and conventional in the art, as taught by Cox wherein the 
Regarding claim 9, Stringer teaches to receive data from the transverse transducer array and data from the longitudinal transducer array with high frequency oscillation between the transverse transducer array and the longitudinal transducer array ([0046] “The dual B-mode digital scan converter 78 takes image information from the beamformer 76 via a 34-pin ribbon cable and displays the information on display device 82 in substantially real time. By "substantially" real time it is meant that image data from one array will be interleaved by host computer 80 with data from the other array and displayed simultaneously in a dual-panel”).
Regarding claim 10, as discussed in claim 1 Stringer, Cox and Park teaches “generate a transverse cross-section view of the target region based on the transverse scan, the transverse cross-section view having depth coordinates and transverse coordinates“ with Stringer teaches to present on a display the transverse cross-section view (Fig. 3 displaying transverse and longitudinal images in real time with blood vessels as target region) therefore Stringer, Cox and Park teach to present on a display the transverse cross-section view of the target region concurrently with the probe point highlight at the depth coordinate of the transverse cross-section view as claimed.
Regarding claim 12, Stringer teaches the processor configured to determine a probe width location based on at least one of the longitudinal scan and the transverse scan (Fig. 3 with longitudinal image with the position of the tip of the needle 66T) with the width of the needle is visible and located within the longitudinal image but does not specifically teach the probe width 
As discussed in claim 1, Springer, Cox and Park teach “generate a transverse cross-section view of the target region based on the transverse scan, the transverse cross-section view having depth coordinates and transverse coordinates“ and “displaying a transverse cross-section view with a probe point highlight at the depth coordinate of the transverse cross-section view corresponding to the probe point depth of the probe point and when the probe is within a range of the transverse scan” which in combination of the teaching of Stringer for displaying the needle width location in images such in the longitudinal cross-section reads on the probe width location having a corresponding transverse coordinate in the transverse cross-section view, and display the probe point highlight at the transverse coordinate of the transverse cross-section view corresponding to the probe width location as claimed in claim 12. Therefore, Stringer, Cox and Park teach the processor is further configured to determine a probe with location based on at least one of the longitudinal scan and the transverse scan, the probe width location having a corresponding transverse coordinate in the transverse cross-section view, and display the probe point highlight at the transverse coordinate of the transverse cross-section view corresponding to the probe width location as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Stringer, Cox and Park with the processor is further configured to determine a probe with location based on at least one of the longitudinal scan and the transverse scan, the probe width location having a corresponding transverse coordinate in the transverse cross-section view, and display the probe point highlight at the transverse coordinate of the transverse cross-section view corresponding to the probe width 
Regarding claim 13, Stringer teaches a transducer in communication with the processor (Fig. 5 computer 80 connected to transducer 10), wherein the transducer comprises a plurality of transducer elements (Fig. 1A transducer block 14 and block 16), and wherein a first portion of the plurality of transducer elements comprises the longitudinal transducer array (Fig. 1A longitudinal transducer 16 with a plurality of transducer elements as array 16), and wherein a second portion of the plurality of transducer elements comprises the transverse transducer array (Fig. 1A transverse transducer 14 with a plurality of transducer elements as array 14).
Regarding claim 14, Stringer teaches the first portion or the second portion of the plurality of transducer elements is aligned along an axis (Fig. 1A array 16 and array 14 with transducer elements aligned along each array).
Regarding claim 15, Stringer teaches the first portion of the plurality of transducer elements and the second portion of the plurality of transducer elements are non-overlapping or at least partially overlapping (Fig. 1A array 16 and array 14 with transducer elements aligned along each array axis, each axis being perpendicular and both array not overlapping).
Regarding claim 17, Stringer teaches a first transducer and a second transducer in communication with the processor (Fig. 5 computer 80 connected to transducer 10), wherein the first transducer comprises the longitudinal transducer array, and the second transducer comprises the transverse transducer array (Fig. 1A longitudinal transducer 16 with a plurality of transducer 
Regarding claim 18, Stringer teaches the longitudinal transducer array is aligned along a first axis and the transverse transducer array is aligned along a second axis, and wherein the longitudinal and transverse transducer arrays are arranged such that the first axis and the second axis are transverse to each other (Fig. 1A longitudinal transducer 16 with a plurality of transducer elements as array 16, and transverse transducer 14 with a plurality of transducer elements as array 14 with array 16 and array 14 with transducer elements aligned along each array axis, each axis being perpendicular and both array not overlapping).
Regarding claim 19, Stringer teaches the longitudinal and transverse transducer arrays are arranged such that the first axis and the second axis are perpendicular (Fig. 1A longitudinal transducer 16 with a plurality of transducer elements as array 16, and transverse transducer 14 with a plurality of transducer elements as array 14 with array 16 and array 14 with transducer elements aligned along each array axis, each axis being perpendicular and both array not overlapping).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stringer et al. (USPN 20050020919 A1; Pub.Date 01/27/2005; Fil.Date 08/03/2004) in view of Cox et al. (USPN 20100036227 A1; Pub.Date 02/11/2010; Fil.Date 09/10/2009) and in view of Park et al. (USPN 20070112272 A1; Pub.Date 05/17/2007; Fil.Date 12/07/2006) as applied to claims 1-10, 12-15, 17-19, and further in view of Beymer et al. (USPN 20050243054 A1; Pub.Date 11/03/2005; Fil.Date 04/29/2004).
Stringer, Cox and Park teach an apparatus system as set forth above.
Stringer, Cox and Park does not specifically teach the probe point highlight comprises a graphic of a dot, oval, triangle, or square as in claim 11.
, a box, or any other image suitable for selecting or highlighting a target, positioning an insertion point”), reading on dot and square indicators therefore teaching the probe point highlight comprises a graphic of a dot, oval, triangle, or square as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Stringer, Cox and Park with the probe point highlight comprises a graphic of a dot, oval, triangle, or square, since one of ordinary skill in the art would recognize that using graphical indicator such as dot or box such as square was routine and conventional in the art, as taught by Beymer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Beymer and Stringer teach displaying images with specific targets highlighted within the images. The motivation would have been to provide the user with visually distinctive shapes for the targets for better distinction of objects and targets within the images, as suggested by Beymer (abstract and [0070]).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stringer et al. (USPN 20050020919 A1; Pub.Date 01/27/2005; Fil.Date 08/03/2004) in view of Cox et al. (USPN 20100036227 A1; Pub.Date 02/11/2010; Fil.Date 09/10/2009) and in view of Park et al. (USPN 20070112272 A1; Pub.Date 05/17/2007; Fil.Date 12/07/2006) as applied to claims 1-10, 12-15, 17-19 and further in view of Flesh et al. (USPN 20050085730 A1; Pub.Date 04/21/2005; Fil.Date 10/21/2003).
Stringer, Cox and Park teach an apparatus system as set forth above.

However, Flesh teaches within the same field of endeavor of medical imaging (Title, abstract and [0032]) with imaging transducers with two perpendicular axis for imaging (Fig. 1 and [0008] “Per-Op ultrasonic probes are available with the transducer mounted in a probe having a longitudinal, transverse or end-finger configuration” and [0084] a diced transducer in two perpendicular directions for imaging) therefore reading on a portion of the plurality of transducer elements is shared between the longitudinal transducer array and the transverse transducer array as claimed.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Stringer, Cox and Park with a portion of the plurality of transducer elements is shared between the longitudinal transducer array and the transverse transducer array, since one of ordinary skill in the art would recognize that overlapping longitudinal and transverse transducers for imaging was routine and conventional in the art, as taught by Flesh. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Flesh and Stringer teach longitudinal and transverse images. The motivation would have been to provide the user with a more compact transducer for achieving similar longitudinal and transverse imaging, as suggested by Flesh ([0007]).

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stringer et al. (USPN 20050020919 A1; Pub.Date 01/27/2005; Fil.Date 08/03/2004) in view of Cox et al. (USPN 20100036227 A1; Pub.Date 02/11/2010; Fil.Date 09/10/2009) and in view of Park et al. (USPN 20070112272 A1; Pub.Date 05/17/2007; Fil.Date 12/07/2006) as applied to claims 1-10, 12-15, 17-19 and further in view of Utterberg (USPN 20040122380 A1; Fil.Date .
Stringer, Cox and Park teach an apparatus system as set forth above.
Stringer, Cox and Park does not specifically teach the probe comprising a needle having an interior surface, an exterior surface, a needle tip comprising a bevel, and one or more indentations configured to enhance ultrasonic beam reflections off the needle tip, wherein a first indentation of the one or more indentations is located at the interior surface adjacent to the bevel of the needle tip as in claim 20.
However, Utterberg teaches within the same field of endeavor of medical needle (Title and abstract) the design of a needle having an interior surface, an exterior surface, a needle tip comprising a bevel, and one or more indentations [...configured to enhance ultrasonic beam reflections off the needle tip...] wherein a first indentation of the one or more indentations is located at the interior surface adjacent to the bevel of the needle tip (Figs. 1 and 2 and [0026] with needle 10, inner tube surface 16, outer tube surface 18, beveled end 12, and [0028] backeye 26 forming a groove/indentation within the inner surface of the needle at the level of the beveled tip).  
Additionally, Hurst teaches within the same field of endeavor of medical needle (Title and abstract) the common use grooves, recesses or indentations in needles for increasing the echogenicity of the needle for better location under ultrasound imaging ([0034] “Today, there is a variety of different techniques to increase a surface's echogenicity, including grooves or recesses, bumps, coatings, indentations, and the like. In the invention, the echogenic tip enhances its visualization and helps the physician to more precisely position the tip”). Therefore, Utterberg and Hurst teach the probe comprising a needle having an interior surface, an exterior surface, a needle tip comprising a bevel, and one or more indentations configured to enhance ultrasonic beam reflections off the needle tip, wherein a first indentation of the one or more indentations is located at the interior surface adjacent to the bevel of the needle tip as claimed.

Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to have modified the system-method made obvious by Stringer, Cox and Park with the probe comprising a needle having an interior surface, an exterior surface, a needle tip comprising a bevel, and one or more indentations configured to enhance ultrasonic beam reflections off the needle tip, wherein a first indentation of the one or more indentations is located at the interior surface adjacent to the bevel of the needle tip, since one of ordinary skill in the art would recognize that using a needle with a lumen and a beveled tip with an internal notch at the level of the beveled tip was routine and conventional in the art, as taught by Utterberg, wherein notches and indentations present in the needle were known in the art to improve the echogenicity of the needle as taught by Hurst.. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Utterberg and Stringer teach the use of medical needles. The motivation would have been to provide an improved visualization of the location of the needle tip for the physician, as suggested by Hurst ([0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793